Citation Nr: 1022642	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-33 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1955 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefits sought on 
appeal.  

The Veteran testified in a Video Conference hearing before 
the Board in October 2009; a transcript of that hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran's bilateral sensorineural hearing loss and 
tinnitus were not manifested during service or for many years 
thereafter.

3.  The preponderance of the evidence does not demonstrate 
that the Veteran's bilateral sensorineural hearing loss and 
tinnitus are related to noise exposure or any other event or 
injury in service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1133, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in March 2008 and April 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  Notice 
pursuant to the Dingess decision was included in these 
letters.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's DD-214, service treatment and personnel records, 
post-service private treatment records, lay statements, 
reports of VA examination, and the transcript from the 
October 2009 Board hearing.  The Veteran has not identified 
any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including 

that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Initially, the Veteran was first diagnosed with bilateral 
sensorineural hearing loss and tinnitus by a private provider 
in January 2008.   These diagnoses were confirmed during his 
VA examination in April 2009.  Thus, the evidence adequately 
demonstrates a current diagnosis during the pendency of his 
appeal for both bilateral sensorineural hearing loss and 
tinnitus.

The Veteran's DD Form 214 indicates that the Veteran's 
military occupational specialty (MOS) was "Air Policeman."  
His service personnel records reveal that the Veteran was 
stationed as an air police security guard at Loring Air Force 
Base during his period of military service.  

The Veteran's service treatment records demonstrate that the 
Veteran underwent an enlistment examination in January 1955, 
during which his hearing was noted as being 15 out of 15 
bilaterally under the whispered voice test.  The Veteran's 
ears were noted as being normal and the Veteran did not 
report any ear trouble at that time.  The Veteran underwent a 
separation examination in November 1958 in which the 
Veteran's ears were noted as being normal and the Veteran 
again reported no ear trouble.  

The Veteran underwent audiometric testing during his November 
1958 separation examination.  Puretone thresholds in decibels 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
0 (10)
5 (15)
5 (10)
LEFT
5 (20)
0 (10)
5 (15)
5 (15)
0 (5)

(Prior to November 1967, the service department reported 
audiometric test results under American Standard Associates 
(ASA) values.  The Department of Defense adopted the 
International Standards Organization (ISO) values in November 
1967. In July 1966, the VA adopted the ISO standard, which is 
the standard applied in 
38 C.F.R. § 3.385.  The figures in parentheses represent the 
conversion from the ASA to the ISO values.)

These findings do not meet the definition of hearing loss.  
See 38 C.F.R. § 3.385.  The intervening service treatment 
records do not document any complaint of, treatment for, or 
diagnosis of hearing loss or tinnitus in service.  The first 
objective evidence of any hearing loss and tinnitus is 
contained in the Veteran's private treatment records from 
January 2008.  

However, the Veteran testified in his October 2009 Video 
Conference Board hearing that he began suffering hearing loss 
approximately 25 years after discharge from service.  He 
stated that at approximately that time people began to tell 
him that he was having hearing problems.  He further 
testified that during his period of service he was a security 
guard at Loring Air Force Base, where he guarded B-52's and 
other planes.  He testified that during his duties as a 
security guard he was exposed to airplane and jet noise 
without ear protection.  The Veteran related his current 
hearing loss and tinnitus to his noise exposure during 
service.  

To that extent, the Veteran has submitted two statements from 
fellow servicemembers which corroborate his exposure to noise 
in service.  Both of the statements indicate that they served 
with the Veteran during his period of military service and 
that, during the course of that service, they were exposed to 
aircraft, particularly B-52 bombers, and jet engine noise 
without ear protection.

Given that the Veteran's DD Form 214 indicated that his MOS 
was that of Air Policeman, that his service personnel records 
demonstrate that he was stationed at Loring Air Force Base 
during his period of service, and the corroborating 
statements from his fellow servicemembers as to acoustical 
trauma during service without ear protection, the Board finds 
that the Veteran's testimony is credible as to noise exposure 
during service.  Such testimony that he would have been 
exposed to aircraft and jet engine noise while guarding B-
52's and other airplanes at Loring Air Force Base is 
consistent with the places, types and circumstances of the 
Veteran's military service.  See 38 U.S.C.A. § 1154(a) (West 
2002).  Therefore, the Board finds that the Veteran was 
exposed to acoustical trauma during military service.  

However, the Board finds that the preponderance of the 
evidence is against a finding that his currently diagnosed 
bilateral sensorineural hearing loss and tinnitus is related 
to the noise exposure in service.  To this end the Board 
notes that the Veteran did not demonstrate any hearing loss 
at separation from service and there is no evidence of record 
which demonstrates that he was diagnosed with sensorineural 
hearing loss during service or within one year of discharge 
from service.  Therefore, the Board finds that the Veteran's 
bilateral sensorineural hearing loss cannot be presumptively 
service connected.  See 38 C.F.R. §§ 3.307, 3.309.  However, 
the Veteran may still establish service connection under 
other service connection principles.  See Combee v. Principi, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Additionally, the Board notes that the Veteran was not 
diagnosed with hearing loss or tinnitus until many years 
after discharge from service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim, which weighs against 
the claim.); Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 
(Fed. Cir. 2006) (the lack of contemporaneous medical records 
may be a fact that the Board can consider).  Specifically, 
the Board notes that the first diagnosis of any hearing loss 
or tinnitus of record is not until January 2008.  However, 
the Veteran has competently testified that the onset of 
hearing loss and tinnitus began approximately 25 years before 
diagnosis.  The Board notes that such onset is still many 
years after discharge from service.  Such evidence also 
demonstrates a lack of continuity of symptomatology from 
service.  See 38 C.F.R. § 3.303(b).

Nevertheless, the Veteran has stated that it is his belief 
that his current hearing loss and tinnitus is due to his 
military noise exposure.  The Board notes that while the 
Veteran is competent to relate symptomatology, he is not 
competent to render medical opinions which require 
specialized knowledge, training, or experience.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis); see also Jones v. West, 12 Vet. 
App. 383, 385 (1999) (where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue).  

The Veteran reported to the VA examiner, as well as testified 
during his October 2009 Board hearing, that tinnitus began 
approximately 25 years after discharge from service.  
Specifically, the Veteran testified that he worked in a glass 
factory post-service without ear protection.  He, however, 
indicated that he worked in a department that was not that 
noisy, and that he spent those three years making cartons on 
a carton machine.  He also indicated that he worked at 
another glass factory for 6 months, and that he worked in the 
bottle packing department, away from the noise.  He stated 
that there was a humming noise, but not that loud.  Finally, 
he testified that he worked for 38 years after that as a 
maintenance worker and watchman.  He indicated that he would 
do ceiling repairs, move furniture, painting and other odd 
jobs, and that he would do security work on the weekends when 
nobody was around.  He indicated that noise in that job would 
have been minimal and that the last 20 years of his 
employment would have been with hearing protection.

The existence of hearing loss requires medical testing to 
determine, while tinnitus is capable of lay substantiation.  
Thus, the question as to the etiology of both hearing loss 
and tinnitus requires medical expertise to answer.  The 
Veteran has not demonstrated such medical expertise in this 
case.

However, the Board notes that two competent medical opinions 
have been received in this case.  The Veteran submitted an 
October 2008 private medical opinion from T.H.L., M.D., who 
noted that he treated the Veteran three times beginning in 
January 2004.  He noted that the Veteran presented a history 
of bilateral sensorineural hearing loss that was long-
standing.  Dr. T.H.L. noted that he reviewed the Veteran's 
history and examination and stated that he "would strongly 
suggest" that the nature of the Veteran's bilateral 
sensorineural hearing loss was noise-induced and "most 
probably a direct result of his exposure to his work on B-
52's while in the Air Force."

The Veteran also underwent a VA examination in April 2009.  
The examiner noted that the claims file was reviewed, and 
specifically noted the Veteran's November 1955 and November 
1958 entrance and separation examinations, noting normal 
hearing.  The examiner further noted the January 2008 private 
treatment record, which diagnosed the Veteran with bilateral 
sensorineural hearing loss and tinnitus.  She also indicated 
that Dr. T.H.L.'s letter was reviewed.  The Veteran reported 
on examination that he had gradual onset of hearing loss for 
the past "20+ years."  The Veteran attributed his hearing 
loss to noise exposure during service, particularly B-52 
airplanes.  The Veteran also reported that he had onset of 
tinnitus "20+ years ago" as well.  The Veteran reported 
occupational noise exposure following service in a factory.  
He noted that he had purchased hearing aids for himself 
privately seven years ago.  After audiometric examination, 
the Veteran was diagnosed with bilateral sensorineural 
hearing loss and tinnitus.  In an addendum dated June 2009, 
the examiner opined that the given the normal hearing on 
discharge from service, the Veteran's hearing loss and 
tinnitus were not likely related to the Veteran's military 
noise exposure.

The Board lends little probative value to Dr. T.H.L.'s 
opinion because it is too speculative and it does not discuss 
key facts.  Particularly, the Board notes that Dr. T.H.L. 
phrases his opinion as to etiology of the Veteran's hearing 
loss and tinnitus as that he "strongly suggest[ed]" it was 
noise-induced and that such noise was "most probably" 
during the Veteran's military service in the Air Force.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  

He additionally did not indicate that he reviewed the 
Veteran's claims file, which included some evidence of post-
service noise exposure in a factory albeit claimed to be 
minimal and with protection, the Veteran's normal hearing at 
discharge from service, and the approximate 25-year gap 
between discharge from service and onset of hearing loss and 
tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (the Board may not prefer one medical opinion over 
another solely based on claims file review or the absence 
thereof; most of the probative value comes from the reasoning 
of the decision); see also Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) (the failure of the physician to provide 
a basis for his or her opinion effects the weight or 
credibility of the evidence).  Thus, the Board assigns little 
probative value to this statement.

Conversely, the opinion from the April 2009 VA examiner was 
provided following claims file review and examination of the 
Veteran.  The examiner noted the normal hearing at discharge 
and the long time period between the onset of the Veteran's 
hearing loss and tinnitus and discharge from service.  She 
further acknowledged the Veteran's military noise exposure to 
B-52's and other airplanes during service, as well as post-
service occupational noise exposure in a factory.  Following 
examination and review of these relevant documents, she 
opined that it was not likely that the Veteran's hearing loss 
and tinnitus were related to the military noise exposure.  
The Board finds this VA examiner's opinion to have more 
probative value than Dr. T.H.L.'s October 2008 opinion as she 
reviewed the claims file, discussed key, relevant facts in 
her report, and provided an opinion which was not speculative 
in nature.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

In short, the Veteran's hearing loss and tinnitus were not 
shown in service or for many years after discharge from 
service.  Furthermore, the preponderance of competent 
evidence weighs against a finding that the Veteran's hearing 
loss and tinnitus are related to the Veteran's military noise 
exposure in service.   Thus, service connection for bilateral 
sensorineural hearing loss and tinnitus must be denied on the 
evidence of record.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385.

The Board is cognizant of and grateful for the Veteran's 
service to our country.  However, the Board is bound by the 
laws codified in Title 38 of the United States  Code and Code 
of Federal Regulations which govern veteran's benefits 
administered by the Secretary of VA.  Thus, the Board must 
apply the law as it exists and cannot extend benefits out of 
sympathy for a particular claimant.  See Owings, 8 Vet. App. 
at 23, quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992) ("This Court must interpret the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'").  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for tinnitus is denied.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


